Exhibit 10.47

 

July 28, 2017

 

Mark Hale
9721 Sherrill Blvd
Knoxville, TN  37932

Re: Amendment No. 1 to Employment Agreement

Dear Mark:

This Amendment No. 1 (this “Amendment”) to your Employment Agreement with
Scripps Networks Interactive, Inc. (the “Company”), dated as of August 26, 2014
(the “Employment Agreement”), amends the Employment Agreement as expressly
stated herein.

1.

Defined Terms.  The capitalized terms used in this Amendment and not otherwise
defined herein shall have the meanings set forth in the Employment Agreement.  

2.

Amendments.  The Employment Agreement is hereby amended as follows:

 

(a)

The first sentence of paragraph 1 is hereby deleted in its entirety and replaced
with the following:

“Subject to the provisions for earlier termination provided in paragraph 8
below, the term of your employment hereunder shall become effective as of July
1, 2017 and continue until December 31, 2018; provided that you and the Company
may mutually agree to extend the Term on terms and conditions similar to those
set forth herein, for two successive periods of one year each.”  

 

(b)

The first sentence of paragraph 2 is hereby deleted in its entirety and replaced
with the following:

“You will be the Executive Vice President, Global Operations and Chief
Technology Officer, reporting to the President and Chief Executive Officer of
the Company (“Reporting Senior”).”

 

(c)

The first sentence of paragraph 3(a) is hereby amended, effective as of July 1,
2017, by deleting the dollar figure “$560,000” and replacing it with “$650,000”.

 

(d)

The first sentence of paragraph 3(b) is hereby amended, effective as of July 1,
2017, by deleting the percentage “50%” and replacing it with “85%”.

 

(e)

Paragraph 7(e) is hereby amended by adding the following new sub-paragraph (iv)
at the end thereof:

“(iv)This Agreement does not limit or interfere with your right, without notice
to or authorization of the Company, to communicate in good faith with any

 

--------------------------------------------------------------------------------

 

Government Agency (x) to report a possible violation of law, (y) to participate
in any investigation or proceeding that may be conducted by any Government
Agency, including by providing documents or other information, or (z) to file a
charge or complaint with a Government Agency.  As used in this Agreement,
“Government Agency” shall mean the Equal Employment Opportunity Commission, the
National Labor Relations Board, the Occupational Safety and Health
Administration, the Financial Industry Regulatory Authority, the U.S. Securities
and Exchange Commission, any other self-regulatory organization or any other
federal, state or local governmental agency or commission.”

 

(f)

Subparagraph 8(b)(iv) is hereby deleted in its entirety and replaced with the
following:

“(iv)a requirement that you report to someone else other than your Reporting
Senior or similar positions then in effect that results in a material change in
your reporting structure;”

3.

No Other Amendments.  Except as expressly amended, modified and supplemented
hereby, the provisions of the Employment Agreement are and will remain in full
force and effect and shall be binding on the parties thereto. References in the
Employment Agreement or in any other document to the Employment Agreement shall
refer to the Employment Agreement, as amended hereby.  Except as otherwise
specifically set forth herein, nothing in this Amendment shall prevent or limit
your continuing or future participation in any plan, program, policy or practice
provided by the Company or its affiliates and for which you may qualify.  

4.

Counterparts. This Amendment may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same agreement.  

5.

Governing Law. This Amendment shall be governed by and construed in accordance
with the laws of the State of Tennessee.  

If the foregoing correctly sets forth our understanding, please sign, date and
return all three copies of this Amendment to the undersigned for execution on
behalf of the Company; after this Amendment has been executed by the Company and
a fully-executed copy returned to you, it shall constitute a binding agreement
between you and the Company.

2

 

--------------------------------------------------------------------------------

 

Sincerely yours,

SCRIPPS NETWORKS INTERACTIVE, INC.

 

By:

/s/ Kenneth W. Lowe

 

Kenneth W. Lowe

 

Chairman, President & Chief Executive Officer

 

 

 

 

ACCEPTED AND AGREED:

 

 

 

 

 

/s/ Mark Hale

Mark Hale

 

 

Dated:

07/28/2017

 

3

 